DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Final Office Action in response to communications received 09/13/2021.  Claims 8-11 and 16 have been canceled. Claims 1-7 and 12-15 have been amended.  New claims 19-21 have been added.  Therefore, claims 1-7, 12-15 and 17-21 are pending and addressed below.
Information Disclosure Statement
The IDS submitted 09/13/2021 has been reviewed and considered.
Response to Arguments/Amendments
Specification
Applicant’s amendments of claim 13 is sufficient to overcome the objection of the specification for failing to comply with 37 CFR 1.75 (d)(1) and MPEP 608.01 (o).   The examiner withdraws the objection to the specification.  
Drawings
Applicant’s amendments to the drawings submitted 09/13/2021 is sufficient to overcome the objection to the drawings for failing to comply with 37 CFR 1.84 (p) (5).  The examiner withdraws the objection to the drawings.
Claim Objections
Applicant’s amendments to the claim in response to the objection for failing to comply with 37 CFR 7.29.03 is sufficient to overcome the objection.  The examiner withdraws the objection to the claims. 
Claim Rejections - 35 USC § 112(f)
Applicant’s amendments to claim 13-15 and 18 is sufficient to overcome the rejection set forth in the previous Office action of 35 USC 112 (f).  The examiner withdraws the 35 USC 112 (f) rejection of claims 13-15 and 18.
Claim Rejections - 35 USC § 112(b)
Applicant’s amendments to claim 1-4 and cancellation of claims 8-9 is sufficient to overcome the rejection set forth in the previous Office action for failing to comply with 35 USC 112 (b).  The examiner withdraws the 112(b) rejection of claims 1-12 and 17.
Applicant’s amendments to claims 13 and 15 is sufficient to overcome the rejection set forth in the previous Office action for failing to comply with 35 USC 112 (b).  The examiner withdraws the 112(b) rejection of claims 13-15 and 18.
Claim Rejections - 35 USC § 101
Applicant's arguments filed 09/13/2021 have been fully considered but they are not persuasive. 
In the remarks applicant argues with respect to claims 1 and 13 that the claim subject matter improves computer functionality.  Specifically applicant points to claim 1 limitations “receiving from a user a geographical address of said physical entity”, “receiving from a user an entity category relating to said physical entity”, “automatically determining risk based on at least said entity category, said at least one value of said physical parameter and said characteristic value”, “providing to the user a construction/reconstruction requirement relating to said physical entity based on said risk” and “providing to the user a construction/reconstruction cost relating to said physical entity based on said risk” and claim 13 limitations “receiving by said server, a 
In the remarks applicant makes the conclusory statement that the claim limitations distribution of functionality to provide information was determine patent eligible pointing to BASCOM v AT&T.  Applicant points to BASCOMs filtering systems is analogous to the current invention operation of pulling information from different locations whereby reducing computational resources by limiting the information request and providing improved accuracy. The examiner respectfully disagrees.   The examiner notes that applicant explanation to the relevance of BASCOM with the current claim 
In the remarks applicant points to the specification pge 1 lines 13-14 and pge 5 lines 35-page 6 lines 3 arguing that the invention as disclosed in the specification provides techniques which avoid efficiencies and inaccuracies by estimating reconstruction cost which are commonly inaccurate.  Applicant argues that the “determining of risk based on risk indicative feature value avoids the need for users to answer an abundance of generic low relevance questions and leads to more accurate calculation of risk.  Applicant argues that claims 1 and 13 are advantageous because the user may receive a full prospect after entering a limited number of key user 
We affirm. We may assume that the techniques claimed are “[g]roundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs.  v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102    novelty.”); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness) (Symantec). The claims here are ineligible because their innovation is an innovation in ineligible subject matter. Their subject is nothing but a series of mathematical calculations based on selected information and the presentation of the results of those calculations (in the plot of a probability distribution function).  No matter  how much of an advance in the finance field the claims recite, the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the nonabstract application realm. An advance of that nature is ineligible for patenting.

Indeed, “[t]he ‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.” Diamond v. Diehr, 450 U.S. 175, 188–89 (1981) 
As examples of claims found to be patent-ineligible, some were directed to processes for anonymous loan shopping (Mortgage Grader v Costco Wholesale Corp, Central Tenon & Groove v Plusgrade SEC, District of Delaware, January 6, 2015), automatically determining automobile loan and lease payments (AutoAlert v Dominion Dealer Solutions, Central District of California, December 23, 2014), options for customers to place limitations on their own bank account (Joao Bock Transaction Sys v Jack Henry & Assocs, District of Delaware, December 15, 2014), depositing pennies into a savings account based on rounding up financial transaction amounts (Every Penny Counts v Wells Fargo Bank NA, Middle District of Florida, September 11, 2014), converting loyalty award credits from one vendor to another (Loyalty Conversion Sys v Am Airlines, Eastern District of Texas, September 3, 2014), and reducing interest payments on a mortgage (CMG Financial Servs v Pacific Trust Bank, Central District of California, August 29, 2014).  The rejection is maintained. 
 In the remarks applicant makes the conclusory statement, that the reduction of computational resources is due to the limited amount of user input required to arrive at a reconstruction cost estimate and therefore the user interface can be simplified.  The applicant states database comprises one or more datasets of which at least one dataset is situated at a remote location with respect to the server pointing to the specification pge 16 lines 19-22.  Applicant argues that the limitations of claims 1 and 13 in light of the specification avoids inefficiencies and inaccuracies of reconstruction costs.   The process of determining the risk based on risk indicative feature value leads to more accurate calculation of risk associated with a limited set of specific questions of high relevance avoiding questions of low relevance.   This provides the user to receive a full prospect after entering only a limited number of key user input parameters.  This 
With respect to applicant’s statement “the database comprises one or more datasets of which at least one dataset is situated at a remote location with respect to the server pointing to the specification pge 16 lines 19-22.”, the examiner notes that applicant is only describing the architecture of the database as it relates to the server, such computer system architecture configuration is well known and understood.  Applicant has not stated the relevance of such architectural configuration as it relates to patent eligibility in the claims.   Applicant’s statement is not persuasive.  The rejection is maintained.
With respect to applicant’s argument “that the limitations of claims 1 and 13 in light of the specification avoids inefficiencies and inaccuracies of reconstruction costs.   The process of determining the risk based on risk indicative feature value leads to more accurate calculation of risk associated with a limited set of specific questions of high relevance avoiding questions of low relevance.   This provides the user to receive a full prospect after entering only a limited number of key user input parameters.  This 
In the remarks applicant makes the conclusory statement, that similar to filtering process of BASCOM eligibility the current limitations improve operation by pulling information from different locations reducing computation resources needed by limiting the information request and providing improved accuracy.  The examiner respectfully disagrees.  The filtering process of BASCOM improve web filtering processes by finding a solution to preventing computer savvy individuals circumventing the filtering software and provides software can be performed without needing to install the software on different operating system thereby providing a technical solution to two different identified technical problems.  This is not the case of the current application.  Applicant has not explained how pulling data from different sources for use in estimating cost and reducing risk has any impact upon or reduced computational resources.  The information is merely variables to be applied in a computation.   Any calculation that is simplified requires less mathematical computation.  This is not an issue of resources being reduce but rather simplifying a calculation.   With respect to the “accuracy”, the accuracy is related to the outputted result of a business analysis and not any computer technological process.  Applicant’s argument is not persuasive and as stated above conclusory statement are not persuasive.  The rejection is maintained.
In the remarks applicant argues that the claims are specific to risk assessment for insurance with physical assets that may be subject to flooding and makes the conclusory statement that the limitations provides improvements to technologies in the market place which is not abstract pointing to Research Corps Techs v Microsoft Corp.  The examiner disagrees.  Claims specific to risk assessment have been found to patent ineligible for being directed toward fundamental economic practices. With respect to the conclusory statement, the examiner is not persuaded.  As discussed above applicant has not pointed to what technologies have been improved or how any of the limitations of claims 1 and 13 are directed toward a technical process which improves any technology.   Furthermore, applicant has failed to explain the relevance for Research Corps Techs v Microsoft as it relates to the current application.  Conclusory statements are not persuasive.  The rejection is maintained.
In the remarks applicant argues that based on the patent eligibility found in the arguments above, dependent claims 2-7, 12, 14-15 and 17-18 dependence upon claims 1 and 13 make the dependent claims patent eligible.  The examiner disagrees.  See response above.  The rejection of dependent claims 2-7, 12, 14-15 and 17-18 is maintained.
In the remarks applicant argues that claim 19 recites “determining information related to flooding...where physical entity is located using a network of sensors ...used to determine probability of damage.  Claim 20 recites “ a network of sensors to measure flooding...used to determine said probability of damage caused by flooding.  Applicant points to the USPTO earring example found in MPEP 2106.04 (a)(1) where the earring comprised a sensor for taking glucose measurements and a memory storing the For instance, a network of sensors 15 may be present for measuring flooding in the area in which the physical entity is located. In another exam pie, seismic activity is measured by means of sensors present in the soil or in buildings located in the vicinity of the physical entity. The measurements of such sensors may be collected offline and recorded in the database, but may preferably be written to the database in real-time.”, while claim 19 recites ” determining information related to flooding in an area where said physical entity is located using a network of sensors, wherein said information is used to determine said probability of damage caused by flooding” .  Applicant is arguing limitations in claim 19 not supported by the specification. as claim 19 does not include the sensor used to determine the probability of damage, but rather includes the sensors used to determine information related to the flooding in an area where the physical information is used to determine probability.  The sensors to not determine the probability of damage but rather the information is used.   
With respect to claim 20 which recites “a network of sensors configured to measure flooding in an area where said physical entity is located, wherein said network of sensors are used to determine said probability of damage caused by flooding”.  The wherein clause is not supported by the specification see recitation above.   With respect to the earring example of MPEP 2106.04 (a)(1), the earring is a specific medical device machine sensor, that measures glucose data and stores glucose measurement.  The patent eligibility was found in the determination that such sensor processes where not well-understood and conventional (see MPEP 2106.05 (d) (I) (2) engaged in the 130 to determine how the current water level and sump pump operation may reflect a likelihood that the property may experience water damage”; WO 2017/058006 A1 by Van Buuren discloses “using a ground property sensor that measures if the current location is actually suitable to increase reliability and reduce risk that the deposited bale causes damage to living beings or to objects”; KR 101665445 A1 discloses “the proximity sensor of the measuring unit 150 detects the risk of collision with nearby structures (buildings, trees, other unmanned air vehicles, etc.)”; KR 20150068799 A by CHOI et al discloses “the atmospheric pressure sensor 113 serves to provide information of the height of the installation point by sensing the atmospheric pressure in the installation point. To this end, the atmospheric pressure sensor 113 to calculate the three-dimensional function with the displacement amount and the position sensor 112, which calculates the two-dimensional displacement is installed in a chip form are integrated in the body of the hybrid sensor 100 It allows. Thus it is very useful when the position sensor 112 and the barometric pressure sensor 113 is provided at each point of the structure to be able to measure the three-dimensional displacement accurately diagnose the condition of the structure, and the damage and failure prediction. In particular, the position sensor 112 and the barometric pressure sensor 113 is a more accurate diagnosis becomes possible by the state it is possible to measure the rotation and distortion of the structure when installed in two or more points with respect to one structure.”; JP 2014/203397 A by Samejima et al discloses “the sensor device is installed in structure such as bridges and buildings is 
With respect to “Thales Visionx Inc. v United states”, the courts found that the claimed sensors of Thales where an improvement over other generic sensors because of increased accuracy with which inertial sensors measure tracked object on the moving frame and the improvement that the system is able to operate independently without requiring other hardware on the moving platform that determine the orientation or position of the moving platform itself.  Last the improvement of the whole system is installed inside the moving platform for a simpler installation than previous inertial systems.  This is not the case of the sensors of claims 19 and 10.  The claimed sensors are not improved upon because the sensors claims can determine probability of damage.  The sensor system is not improved upon with respect to operation or installation or application.  Therefore, Thales is not applicable. 
Claim Rejections - 35 USC § 103
With respect to claims 1-7, 12, 17, 19 and 21, Applicant's arguments are moot in light of the new ground of rejection that was necessitated by Applicant's amendments. 
With respect to Claims 13-15, 28 and 20, Applicant's arguments filed 09/13/2021 have been fully considered but they are not persuasive. 
In the remarks Applicant argues that amended claim 13 the prior art references fail to teach “determining of said risk is further based on at least one value of said physical parameter”, the examiner respectfully disagrees.  The prior art explicitly teaches determining risk based on fire hazard determination, water hazard determination based on physical parameters such as vegetation, slope of land, structure of property.  
In the remarks applicant argues that the prior art fails to teach a “probability of flooding associated with a given physical location and an intensity of flooding over a time period”, the examiner respectfully disagrees.  The prior art Pershing teaches in para 0120 “this data may include but is not limited to existing photographs of the property, descriptions and measurements of features on the property, insurance claims history of the property and the like. In addition this data may include insurance data available for buildings or property near the property being evaluated. A preferred source of data are aerial images taken by planes and satellites at distinct time intervals over a period of time.”; further teaches in para 0134, “the evaluator they would able to view current pictures of the property, pictures from 2-3 years prior, then 4-5 years prior, then 6-8 years prior, etc. The evaluators who are part of the crowd sourcing would be able to view the property modifications over time to inform them of the quality of their evaluations... The evaluator would review whether the condition of the property had improved significantly under the current owner or deteriorated under the current owner. For example, the evaluator might notice that a new fence has been built and that the yard is being well maintained. He may also notice a number of other features which indicate that the owner has kept the property in good condition and improved it significantly. He might also notice that a new tool shed has been built and other improvements made that are not reported on the county or state property records. He may notice that new siding was recently added and new storm proof, double pane windows installed. These would be significant factors to increase the quality of the property and its value, many of which would not be reported, or even obtainable by other methods..”, the rejection is maintained.
Claim Interpretation
In light of the specification the examiner is determining the limitations “characteristic value” to be description of physical entity. For example the physical structure of real estate (brick exterior, number floors, slab, pier beam, new build, complete construction, incomplete construction, ect...) (see page 6-7)
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In reference to Claim 20:
Claim 20 recites the limitation “a network of sensors configured to measure flooding in an area where said physical entity is located, wherein said network of sensors are used to determine said probability of damage caused by flooding”.   The specification has possession of page 5 lines 14-19: “ For instance, a network of sensors 15 may be present for measuring flooding in the area in which the physical entity is located. In another example, seismic activity is measured by means of sensors present in the soil or in buildings located in the vicinity of the physical entity. The measurements of such sensors may be collected offline and recorded in the database, but may preferably be written to the database in real-time.”.  Please note that the specification does not possess sensors capable of determining “probability of damage caused by flooding”.  Therefore, claim 20 is directed toward new matter and is rejected under 35 USC 112 (a). 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 12-15 and 17-21 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 1-7, 12, 17, 19 and 21:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 1 and the dependent claims. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Method claim 1 recites a method to (1) receive address data, (2) receive category data (3) receive characteristic value (4) determine geographic coordinates (5) retrieving a value of parameter (6), determining risk (7) providing construction/reconstruction requirement (8) retrieving data (9) retrieving geo-indexed data (10) providing construction/reconstruction cost (11) compare physical parameter to predefined value where when parameter equal/exceeding predefined value triggers receiving additional physical value and (12) providing the result.  The claimed limitations which under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of computer implemented method in the preamble. The computer implemented method of the preamble is not tied to any of the steps in the body of the claims and fails to positively recite which if any of the steps are computer See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016)  
Furthermore, when considered as a whole the claimed subject matter is directed toward collecting data and applying the data for risk analysis process where data is collected analyzed to determine risk related to a value, providing a requirement and cost for a business practice and outputting the result.   The courts have found and under the 2019 101 USPTO guidance concepts directed toward analyzing and mitigating risk is a fundamental economic practice and common business practice.  These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes and organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite method steps (1)-(3) receive address data, receive category data and receive characteristic value and (5) retrieving a value of parameter and (8)-(9) retrieving data and retrieving geo-indexed data are directed toward insignificant extra solution activity directed toward gathering data.  The limitation (4) determine geographic coordinates – is directed toward a common business practice.  The limitation (6), determining risk- is directed toward fundamental economic practices.  The limitations (7) and (10) providing construction/reconstruction requirement and providing construction/reconstruction cost are directed toward outputting a result an insignificant extra solution activity.  The limitation (11) compare physical parameter to predefined value where when parameter equal/exceeding predefined value triggers receiving additional physical value – is directed toward a common business practice and conditional action. A conditional action that is triggered based on value threshold condition, is abstract.  According to UbiComm, citing policy considerations of Mayo, a conditional action is a basic tool used in many disciplines from medicine to economics.  The court found that if conditional actions should be protected as an abstract idea because patenting conditional actions would impede innovation.  Limitation (12) providing the result-directed toward insignificant extra solution activity of outputting the result of an analysis.    The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic high level functions to perform the recited steps.  Taking the claim elements separately, the operation performed by the system at each step of the process is purely in terms of results desired and devoid of implementation of details.  Technology is not integral to the 
The combination of Limitations 1-3 and 4-5 are directed toward collecting data and determining data elements based on collected data.  The determining a set of geographic coordinates based on address received does not limit the function of receiving the address data, but rather analyzes the data for a business practice.  The combination of limitations 1-3, 4-5 and 6-7 is directed toward collecting and analyzing data to determine risk where the risk is applied to determine and output to the user construction/reconstruction requirements  – a common business practice and fundamental economic principle.   The combination of limitations 8 and 9 is directed toward collecting data.  The combination of limitations 8-9 and 10 is directed toward providing the results of the comparative data retrieved in step 8 = a common business practice of outputting the results of an analysis.  The combination of steps 1-10 and 11-12 is directed toward applying a value of the analysis and results of 1-10 which is measured against a threshold and threshold exceed receive additional value or data- a common business practice. The combinations of parts is not directed toward any technical process or technological technique or technological solution to a problem rooted in technology as no technology is included in the claimed steps.  
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the    The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a particular technical function for performing the abstract idea that imposes meaningful limits upon the abstract idea. Moreover, Examiner was not able to identify any specific technological processes that goes beyond merely confining the abstract idea in a particular technological environment, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the 
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The claim limitations fail to provide additional elements beyond the abstract idea as no technology is integrated into the claimed limitations.  The instant application, therefore, still appears to only implement the abstract ideas.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-7, 12, 17, 19 and 21 these dependent claim have also been reviewed with the same analysis as independent claim 1.  Dependent claim 2 is directed toward measurement of a parameter- a common business practice.  Dependent claim 3 is directed toward outputting risk – insignificant extra solution activity.  Dependent claim 4 is directed toward based on a triggered condition receiving risk value and determining risk- a common business practice.  Dependent claim 5 is directed toward providing risk values – a common business practice.  Dependent claim 6 is directed toward providing advice, comprising a measure to lower risk- a common business practice.  Dependent claim 7 is directed toward determining risk value measure not implemented and second risk value implemented to quantify impact – a common business practice.  Dependent claim 12 is directed toward trigger value exceeds threshold receiving values with risk feature value, determine risk feature value- a common business practice.   Dependent claim 17 is directed toward triggering 
In reference to Claims 13-15, 28 and 20:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 13 and the dependent claims. Such systems fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. System claim 13 recites a functional process to (1) receiving data, (2) determining risk, (3) receiving geographic data, (4) receiving entity category, (5)  The claimed limitations which under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the computing system to perform the method. Nothing in the claim element precludes the steps recited from practically being performed in the mind. 
The steps recite steps that can easily be performed in the human mind as mental processes for example the steps of receiving address, receiving entity category, and retrieving a values mimics mental processes of observation.  The steps of determining risk, determining coordinates, comparing parameter for threshold, mimic mental processes of analysis and decision.  The steps of providing an output risk category, providing first and second risk values, providing additional information, providing advice mimics communication, where the data interpretation is perceptible only in the human mind. See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016)  
Furthermore, when considered as a whole the claimed subject matter is directed toward risk analysis process where data is collected analyzed to determine risk related to a 
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process (1), (3)-(4), (7), (11) and (16) is directed toward -insignificant extra solution activity of receiving/transmitting data.  The recited processes (2), (5) and (17) determine risk-is directed toward fundamental economic activities and a common business practice.  The recited process (6) determining geographical coordinates – is directed toward a common business practice.  The recited processes (8), (10) and (13) is directed toward applying conditional actions, The  “equaling or exceeding” does not limit the comparing function but instead is directed toward the analysis of the data.  The wherein clause “said additional step relates to receiving additional information” does not limit the comparing function but rather discloses the data content added.   A conditional action that is triggered based on value threshold condition, is abstract.  According to UbiComm, citing policy considerations of Mayo, a conditional action is a basic tool used in many disciplines from medicine to economics.  The court found that if conditional actions should be protected as an abstract idea because patenting conditional actions would impede innovation. Accordingly steps (8), (10) and (13) are directed toward an abstract idea.    The recited processes (9), (12), (14) and (18) are directed toward outputting a result-insignificant extra solution activity.   The claim process (15) allowing user to access 
When considered as a combination of parts, the combination of limitations (1) and (2) and limitations (3)-(4) and (5) is directed toward using data received to determine risk– a common business practice.  The combination of limitations (6)-(8) and (9) is directed toward analyzing and collecting data, comparing the data in order to determine risk category and then outputting the result –is directed toward identifying risk a common business practice.  Accordingly the combination of limitations (1)-(9) is directed toward collecting and analyzing data to determine risk and outputting the result- a common business practice.  The combination of limitations (10)-(11) and (12); and (13) and (14) is directed toward receiving additional data based on a conditional trigger and outputting risk values- common business practice.  The combination of limitations (15). (16), (17) and (18) is directed toward user accessing analysis result and receiving data, analyzing the data and outputting the result of the analysis-common business 
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The functions recited in the claims recite the concept of collecting data, determining values and risk, applying a value condition in order to trigger additional value or information and output the results of the analysis and advice which is directed toward a business process.  Technology is not the focus of the limitations as a whole.  The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to be computer implemented.  The steps are still a combination made to determine values and risk from data received and does not provide any of the determined indications of patent eligibility set forth in the 2019 USPTO 101 guidance.   The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a particular technical function for 
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond the abstract idea include a system comprising a server comprising a processor, tangible non-volatile memory, program code on said memory instructing the processor, a user device comprising a processor tangible non-volatile memory, program code on said memory instructing the processor, a screen for displaying data, input means and connection means for connecting the system server, a computer readable medium, comprising a database- –is purely functional and generic.  The system will include computer components as claimed.  Nearly every computing system will include the components claimed capable of performing the basic functions “receiving”, “determining”, “retrieving” and “providing” required to perform the method.  As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.
Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a computer system to perform the functions “receiving”, “determining”, “retrieving” and “providing” ----are some of the most basic functions of a computer.   The claimed steps do not integrate in a unique manner the computer elements (server, user device, computer readable medium)  such that the claimed processes are unconventional or non-routine, to perform the functions of receiving, analyzing and outputting the results of the analysis.  All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) Absent a possible narrower construction of the terms “receiving”, “determining”, “retrieving” and “providing”... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  The functions are recited at a high level of generality without any details with respect to the technical implementation of the claimed processes beyond merely applying the technology to perform the abstract idea.  In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 
Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. The analysis of the claimed process concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility. As evidence that collecting and analyzing data and outputting the results is conventional the examiner provides:
The specification discloses on page 1 that the focus of the invention is to improve upon a business process- There remains a need in the art for an improved system and related method to estimate the reconstruction cost of a building or apartment and to automate the generation of a prospect. Related, there remains a need in the art for an improved 20 method and related system to determine the risk associated with a physical entity based on physical data, said physical entity relating to real estate. … The invention thereto aims to provide an adequate means of and related system for determining a risk and/or for estimating reconstruction cost (page 2).  The specification does not disclose any details related to the computer architecture or special programming but instead discloses the computer elements as the environment to perform the claimed invention (i.e. determining risk and estimating cost based on physical data and physical entity related to real estate).  See page 10 where the specification discloses basic computing system with generic computer components to estimate reconstruction cost, page 14 where the specification discloses a computing system with generic computer components to estimate construction costs.    
The courts have held that generic implementation of an otherwise abstract idea is not sufficient.
The courts have held that, using a common processor, which the Specification allows, does not add anything of significance. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea ... on a generic computer.” See Alice, 134 S. Ct. at 2357—59. Here, they do not. See Mortgage Grader, Inc. v. First Choice Loan Services Inc., 811 F.3d 1314, 1324 (Fed. Cir. 2015) (holding no inventive concept where “the claims ‘add’ only generic computer components such as an ‘inter-face,’ ‘network,’ and ‘database.’”). “We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are ‘insufficient to pass the test of an inventive concept in the application’ of an abstract idea.” Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1355 (Fed. Cir. 2016) (quoting buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1353 (Fed. Cir. 2014)). See also Intellectual Ventures I LLC v. Erie Indemnity Co., Case No. 2016-1128 
The remaining dependent claims—which impose additional limitations—also f1ail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 14-15, 18 and 20 these dependent claim have also been reviewed with the same analysis as independent claim 13.  Dependent claim 14 is directed toward determining geographic coordinates based on address is performed by gps from a different server and database from a different server- which is directed toward the information analyzed from a remote server.  Analyzing data at a remote server is conventional and well-known. As evidence the examiner provides US Pub No. 2017/0038476 A1 by Unger; US Pub No. 2016/0353240 A1 by Rappaport; US Pub No. 2009/0292470 A1 by Curry; US Pub No. 2005/0124319 A1 by Williams et al.  Dependent claim 15 is directed toward position related server equal to physical parameter related remote server-Equivalent servers for positioning is well known see US Pub No. 2017/0038476 A1 by Unger; US Pub No. 2016/0353240 A1 by Rappaport; US Pub No. 2009/0292470 A1 by Curry; US Pub No. 2005/0124319 A1 by Williams et al.   Dependent claim 18 is direct toward triggering selectively with the intended use reduce user risk analysis-a common business practice.  Dependent claim 20 is directed toward sensors used to determine probability of damage which is well understood technology.  As evidence the examiner provides US Patent No. 9709431 B1 by Kinney et al discloses “water level sensor 130 to determine how the current water level and sump pump operation may reflect a likelihood that the property may experience water 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 17, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2014/0195275 A1 by Pershing et al. (Pershing) and further in view of US Pub No. 2014/0136294 A1 by Martinovic et al. (Martinovic)
In reference to Claim 1:
Pershing teaches:
 (Currently Amended) A computer-implemented method for determining a risk associated with a physical entity based on physical data, said physical entity relating to real estate, said risk relating to a probability of damage of said physical entity with respect to a physical parameter comprised in said physical data ((Pershing) in at least Abstract, FIG. 1D; para 0005, para 0012, para 0024, para 0103) , said method comprising the steps of:
receiving, from a user, a geographical address of said physical entity ((Pershing) in at least FIG. 22-23; para 0199, para 0200);...
receiving, from a user, a characteristic value relating to said physical entity, said characteristic value relating to a least one of a physical surface or a number of floors characteristic of said physical entity ((Pershing) in at least para 0005-0007, para 0011, para 0074, para 0206);
automatically determining a set of geographical coordinates of said physical entity based on said geographical address using a user device, the user device comprising a processor ((Pershing) in at least para 0144, para 0195, para 0199-0200);
automatically retrieving at least one value of said physical parameter belonging to said physical data based on said geographical coordinates from a database using the user device ((Pershing) in at least para 0091 wherein the prior art teaches based on location information retrieved to include distance to fire hydrant, information on construction, drainage systems of building in areas known for heavy rain and flooding);...
automatically determining said risk based on at least on said entity category, said at least one value of said physical parameter, and said characteristic value, wherein said risk relating to said probability of damage relates to a probability of damage caused by flooding of said physical entity, in that said physical parameter and said at least one value of said physical parameter relate to a probability of flooding associated with a given physical location and an intensity of flooding over a time period ((Pershing) in at least FIG. 1D, FIG. 29, abstract; para 0005, para 0012-0015 wherein the prior art teaches risk determined based on received features about property, para 0019, para 0081 wherein the prior art teaches risk assessment include property structure, para 0084, para 0088-0089, para 0092-0093, para 0116, para 0120, para 0134, para 0136, para 0206 wherein the prior art teaches risk rating include type of family structure, para 0081, para 0086, para 0088, para 0091, para 0093-0094);
providing, to the user, a construction or reconstruction requirement relating to said physical entity based on said risk, ... and on said characteristic value ((Pershing) in at least abstract wherein the prior art teaches evaluating overall condition of property, para 0004 wherein the prior art teaches estimating cost of materials to repair/replace flooring and area of floor, real market value of property, building features; para 0006-0010, type of roof, size of building, para 0013-0019,  :...
retrieving geo-indexed data from a third database based on said address and/or said entity category and/or said characteristic value ((Pershing) in at least FIG. 1F, FIG. 19;  Abstract; para 0005, para 0008, para 0061, para 0074, para 0089, para 0091, para 0097, para 0109, para 0112, para 0195, para 0200, para 0206);
providing, to the user, a construction or reconstruction cost relating to said physical entity based at least on said risk, ...said geo-indexed data and further based on said characteristic value and/or said reconstruction requirement ((Pershing) in at least para 0004-0005, para 0007-0010, para 0081, para 0089, para 0091, para 0097, para 0101, para 0109, para 0133, para 0155);
in that said determining of said risk is further based on said at least one value of said physical parameter, and in that said at least one value of said physical parameter is compared to a predefined value, wherein said at least one value of said physical parameter equaling or exceeding said predefined value selectively triggers an additional step in said method, wherein said additional step relates to receiving an additional physical value from said user and/or to providing additional information to said user. ((Pershing) in at least Abstract; FIG. 1D ref # 135o, para 0097, para 0098, para 0107, para 0148; claim 8)
Pershing does not explicitly teach:
receiving, from the user, an entity category relating to said physical entity, said entity category being one of a row house, a semi-detached house, a detached house or an apartment;
providing, to the user, a construction or reconstruction requirement relating to ...said entity category;
retrieving comparative entity-category data from a second database based on said entity category and further based on said characteristic value:
providing, to the user, a construction or reconstruction cost ..said comparative entity-category data,
Martinovic teaches:
receiving, from the user, an entity category relating to said physical entity, said entity category being one of a row house, a semi-detached house, a detached house or an apartment ((Martinovic) in at least FIG. 4-5, FIG. 8-9; para 0003, para 0045, para 0052-0053, para 0055, para 0057, para 0069);
providing, to the user, a construction or reconstruction requirement relating to ...said entity category ((Martinovic) in at least FIG. 10; para 0057-0060, para 0065, para 0066, para 0080);
retrieving comparative entity-category data from a second database based on said entity category and further based on said characteristic value  ((Martinovic) in at least FIG. 4, FIG. 5 ref # 504, #506; para 0013, para 0045, para 0047, para 0055 wherein the prior art teaches government zoning applied to comparable properties, :
providing, to the user, a construction or reconstruction cost ..said comparative entity-category data ((Martinovic) in at least para 0053, para 0055 wherein the prior art teaches government zoning applied to comparable properties, para 0057 wherein the prior art teaches cost based on use, construction time ect.. and mass appraisal, para 0058, para 0060, para 0062),
Both Pershing and Martinovic are directed toward systems and methods which estimate replacement/construction cost on properties.  Martinovic teaches the motivation of applying in the estimate of the construction cost the category of entity/property as different categories/construction land use have different zoning requirements and comparable constructions can be analyzed to provide an estimate of construction/replacement cost.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the cost assessment details for property construction to include property category as taught by Martinovic since Martinovic teaches the motivation of applying in the estimate of the construction cost the category of entity/property as different categories/construction land use have different zoning requirements and comparable constructions can be analyzed to provide an estimate of construction/replacement cost.
In reference to Claim 2:
The combination of Pershing and Martinovic discloses the limitations of independent claim 1.  Pershing further discloses the limitations of dependent claim 2
(Currently Amended) The method according to claim 1 (see rejection of claim 1 above), 
wherein said value of said physical parameter is based at least in part on automatic real-time measurement of said physical parameter.((Pershing) in at least para 0097 wherein the prior art teaches automatic notification of notifications of discrepancies in property data)
In reference to Claim 3:
The combination of Pershing and Martinovic discloses the limitations of independent claim 1.  Pershing further discloses the limitations of dependent claim 3
(Currently Amended) The method according to claim 1 
providing an output based on said risk to said user, said output comprising said risk and/or a risk category.((Gaeta) in at least FIG. 3 ref # 322, Col 7 lines 22-37).
In reference to Claim 4:
The combination of Pershing and Martinovic discloses the limitations of independent claim 1.  Pershing further discloses the limitations of dependent claim 4
(Currently Amended) The method according to claim 1, wherein said additional step selectively triggered by said equaling or exceeding said predefined value relates at least to said receiving of said additional physical value, in that said additional step  (see rejection of claim 1 above) comprises:
receiving, from the user, said additional physical value being a risk-indicative feature value relating to said physical entity ((Pershing) in at least Abstract; FIG. 1D ref # 1350, para 0097, para 0098, para 0107, para 0148); and 
in that said determining of said risk is further based on said risk-indicative feature value. ((Pershing) in at least FIG. 1D-E, FIG. 1L; para 0097-0098, para 0152-0154)
In reference to Claim 5:
The combination of Pershing and Martinovic discloses the limitations of dependent claim 4.  Pershing further discloses the limitations of dependent claim 5
(Currently Amended) The method according to claim 4 (see rejection of claim 4 above), wherein said method comprises the further step of:
providing, to the user, a first and second risk value, wherein said first risk value is determined without taking into account said risk-indicative feature value, 
 [the for recitation is directed toward intended use and carries no patentable weight]
In reference to Claim 17:
The combination of Pershing and Martinovic discloses the limitations of independent claim 1.  Pershing further discloses the limitations of dependent claim 17
(Previously presented) The method according to claim 1, wherein said triggering is done selectively in order to decrease both the necessary mental and physical effort of the user in determining said risk. (see rejection of claim 1 above)
Claim 17 does not recite any steps but instead provides intended use for the triggering of claim 1.  Intended use carries no patentable weight. 
In reference to Claim 19:
The combination of Pershing and Martinovic discloses the limitations of independent claim 1.  Pershing further discloses the limitations of dependent claim 19
(New) The method according to claim 1 (see rejection of claim 1 above), further comprising 
determining information related to flooding in an area where said physical entity is located using a network of sensors, wherein said information is used to determine said probability of damage caused by flooding.((Pershing) in at least Abstract; para 0003, para 0006, para 0029, para 0037, para 0049, para 0053, para 0065, para 0067, para 0070, para 0085, para 0107)
In reference to Claim 21:
The combination of Pershing and Martinovic discloses the limitations of independent claim 1.  Pershing further discloses the limitations of dependent claim 21.
(New) The method according to claim 1 (see rejection of claim 1 above), 
wherein said second database is part of said database and/or wherein said third database is part of said database and/or said second database.((Pershing) in at least FIG. 1; para 0030, para 0037 wherein the prior art teaches a plurality of internal databases interacted with to determine mitigation items, para 0041 wherein the prior art teaches insurance database, hazard database, customer database; para 0042)


Claims 6-7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over S Pub No. 2014/0195275 A1 by Pershing et al. (Pershing) and further in view of US Pub No. 2014/0136294 A1 by Martinovic et al. (Martinovic) as applied to claim 1 above, and further in view of US Pub No. 2014/0257862 A1 by Billman et al. (Billman)
In reference to Claim 6:
The combination of Pershing and Martinovic discloses the limitations of independent claim 1.  Pershing further discloses the limitations of dependent claim 6
 (Currently Amended) The method according to claim 1, wherein said additional step selectively triggered by said equaling or exceeding said predefined value relates at least to said providing of said additional information to said user (see rejection of claim 1 above), in that said additional step comprises:
Pershing does not explicitly teach:
providing, to the user, additional information comprising an advice with respect to said physical entity, said advice comprising a technical measure that relates to a modification of said physical entity by said user for lowering risk.
Billman teaches:
providing, to the user, additional information comprising an advice with respect to said physical entity, said advice comprising a technical measure that relates to a modification of said physical entity by said user for lowering risk.[directed toward intended use]  ((Billman) in at least FIG. 3A-C, FIG. 5; para 0056-0057, para 0060); 
Both Pershing and Billman recognize that bioharzard [ for example flooding] are an insurance risk for property.   and that once a property risk meets a certain threshold such property is uninsurable.  Billman teaches the solution to property risk where if a certain threshold id met with respect to the biohazard such property is uninsurable by providing an analysis of the property and providing recommendations of actions that can mitigate risk reducing premiums and modifying the property so that it can be insured.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the process for insuring uninsurable properties due to biohazard risk of Pershing to include the teaching of Billman since Billman teaches the solution to uninsurable property because of biohazard risk by providing an analysis of the property and providing recommendations of actions that can mitigate risk reducing premiums and modifying the property so that it can be insured.   .  
In reference to Claim 7:
The combination of Pershing, Martinovic and Billman discloses the limitations of dependent claim 6.  Pershing discloses the limitations of dependent claim 7.  (Currently Amended) The method according to claim 6, wherein 
a first and second risk value, wherein said first risk value is determined assuming said technical measure is not implemented, and wherein said second risk value is determined assuming said technical measure is implemented ((Pershing) in at least FIG. 1D, FIG. 21; para 0016 wherein the prior art receive risk criteria for property (number floors, basement, floor area, roof structure; para 0081 wherein the prior art teaches risk assessment include overall value of property and replacement cost; para 0084 wherein the prior art teaches a risk value to include density/size vegetation, property terrain, steepness of slope, water features, nearness to commercial areas and fire stations) 
 [directed toward intended use and carries not patentable weight]
In reference to Claim 12:
The combination of Pershing and Martinovic discloses the limitations of independent claim 1.  Pershing further discloses the limitations of dependent claim 12
(Currently Amended) The method according to claim 1 (see rejection of claim 1 above), wherein
Pershing teaches:
said additional step selectively triggered by said equaling or exceeding said predefined value at least to said receiving of said additional physical value 
wherein said additional step comprises:
receiving, from the user, said additional physical value being a risk-indicative feature value relating to said physical entity ((Pershing) in at least FIG. 1D; para 0097, para 0148-0149);
wherein said determining of said risk is further based on said risk-indicative feature value ((Pershing) in at least FIG. 1D; para 0097, para 0148-0149), wherein said risk-indicative feature value relates to any of the following: a presence of a subterranean space of said physical entity, physical surface of a subterranean space of said physical entity in case said entity category is apartment ((Pershing) in at least para 0007-0008, para 0011, para 0016-0019, para 0069, para 0074, para 0076, para 0116, para 0171);
and/or in that said additional step selectively triggered by said equaling or exceeding said predefined value relates at least to said providing said additional information to said user ((Pershing) in at least Abstract; FIG. 1D ref # 135o, para 0097, para 0098, para 0107, para 0148; claim 8), where said additional step comprises 
providing, to the user, additional information comprising an advice with respect to said physical entity, said advice comprising a technical measure that relates to a modification of said physical entity by said user for lowering said risk, wherein said technical measure relates to a subterranean space of said physical entity and/or a lowest floor level of said of said physical entity ((Pershing) in at least para 0019, para 0074, para 0116, para 0171)
Billman teaches:
wherein said additional step comprises:
providing, to the user, additional information comprising an advice with respect to said physical entity, said advice comprising a technical measure ((Billman) in at least FIG. 3A-C, FIG. 5; para 0056-0057, para 0060);
wherein said technical measure relates to a modification of said physical entity which may be carried out by/via said user for lowering said risk, ((Billman) in at least FIG. 3A-C, FIG. 5; para 0030, para 0033 wherein the prior art teaches determining the amount of work and costs, para 0037, para 0056-0057, para 0060, para 0065); 
This limitation is not a step/function but rather directed toward intended use and is optional and carries no patentable weight
Both Pershing and Billman recognize that bioharzard are an insurance risk for property.  Billman teaches the solution to uninsurable property because of biohazard risk by providing an analysis of the property and providing recommendations of actions that can mitigate risk reducing premiums and modifying the property so that it can be insured.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the process for insuring uninsurable properties .   
Claims 13-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,163,160 B1 by Gaeta et al. (Gaeta), in view of US Pub No. 2014/0195275 A1 by Pershing et al. (Pershing), and further in view of US Pub No. 2014/0257862 A1 by Billman et al. (Billman)
In reference to Claim 13:
Gaeta teaches:
(Currently Amended) A computing system for determining a risk associated with a physical entity based on physical data, said physical entity relating to real estate, said risk relating to a probability of damage of said physical entity with respect to a physical parameter comprised in said physical data ((Gaeta) in at least Abstract), the computing system comprising:
a server, the server comprising a processor, tangible non-volatile memory, program code present on said memory for instructing said processor ((Gaeta) in at least FIG. 1; Col 4 lines 52-Col 5 lines 1-5, Col 17 lines 1-32);
a user device, the user device comprising a processor, tangible non-volatile memory, program code present on said memory for instructing said processor, a screen for displaying information to said user, and receiving information from said user via a graphical interface ((Gaeta) in at least FIG. 1; FIG. 5; Col 4 lines 36-53, Col 5 lines 12-44; Col 10 lines 54-Col 11 lines 1-3 );
at least one computer-readable medium, the at least one computer-readable medium comprising a database, said database comprising said physical data ((Gaeta) in at least Col 17 lines 32-57), said physical data comprising:
a plurality of values of said physical parameter indexed by corresponding geographical coordinates ((Gaeta) in at least Abstract; FIG. 3; Col 6 lines 29-59, Col 10 lines 15-54) wherein said value of said physical parameter is based at least in part on automatic real-time measurement of said physical parameter ((Gaeta) in at least FIG. 6; Col 13 lines 20-Col 15 lines 1-26), said physical parameter and said at least one value of said physical parameter, said physical parameter and said at least one value of said physical parameter relate to a probability of flooding associated with a given physical location and an intensity of flooding ...((Gaeta) in at least Col 9 lines 15-27, lines 34-43, Col 11 lines 4-50, Col 12 lines 63-Col 13 lines 1-19, Col 14 lines 65-Col 15 lines 1-9)
said computing system configured for determining a risk associated with a physical entity based on physical data said risk relating to said probability of damage relates to a probability of damage caused by flooding of said physical entity
receiving, by said server, a geographical address of said physical entity from said user via said graphical interface ((Gaeta) in at least FIG. 3; FIG. 6; Col 5 lines 55-Col 6 lines 1-7, Col 7 lines 27-38, Col 8 lines 12-23, Col 12 lines 42- 63);
receiving, by said server, an entity category relating to said physical entity, said entity category being one of a row house, a semi-detached house, a detached house or an apartment from said user via said graphical interface ((Gaeta) in at least Col 12 lines 36-42);…
automatically determining by said server a set of geographical coordinates of said physical entity based on said geographical address ((Gaeta) in at least FIG. 5-6; Col 1 lines 47-Col 2 lines 1-5, Col 4 lines 37-52,  Col 12 lines 42- Col 13 lines 1-19);
automatically retrieving by said server at least one value of said physical parameter belonging to said physical data based on said geographical coordinates from said database ((Gaeta) in at least Col 12 lines 62-Col 13 lines 1-19);…
in that said determining of said risk is further based on said at least one value of said physical parameter, and in that at least one value of said physical parameter is compared to a predefined value, ((Gaeta) in at least Col 5 lines 44-55, Col 7 lines 37-53),  ...
in that said method comprises the further step of providing an output based on said risk to said user, said output comprising said risk and/or a risk category .((Gaeta) in at least FIG. 3 ref # 322, Col 7 lines 22-37);…
in that said method comprises the further step of:
providing, to the user, a first and second risk value, wherein said first risk value is determined without taking into account said risk-indicative feature value, and wherein said second risk value is determined taking into account said risk-indicative feature value, for quantifying an impact of said risk-indicative feature value on said risk and allowing said user to assess said impact [directed toward intended use no patentable weight] ((Gaeta) in at least Col 10 lines 36-44, Col 11 lines 18-25 wherein the prior art teaches property because of geohazards not insurable, Col 14 lines 15-25 wherein the prior art teaches that based on homeowner claim history an ineligible property can be considered eligible),;…
in that said advice further comprises a first and second risk value, wherein said first risk value is determined assuming said technical measure is not implemented, and wherein said second risk value is determined assuming said technical measure is implemented, for quantifying an impact of said risk-indicative feature value on said risk and allowing said user to assess said impact ((Gaeta) in at least Col 10 lines 36-44, Col 11 lines 18-25 wherein the prior art teaches property because of geohazards not insurable, Col 14 lines 15-25 wherein the prior art teaches that based on homeowner claim history an ineligible property can be considered eligible), for quantifying an impact of said risk-indicative feature value on said risk and allowing said user to assess said impact).;...
Gaeta suggest but does not explicitly teach:
in that additional step selectively triggered by said equaling or exceeding said predefined value relates at least to said receiving of said additional physical value, in that said additional step comprises:
receiving from the user, said additional physical value being a risk-indicative feature value relating to said physical entity, wherein said determining of said risk is further based on said risk-indicative feature value, said risk-indicative feature value relates to any of the following: a presence of a subterranean space of said physical entity, physical surface of a subterranean space of said physical entity, and/or a floor level of said physical entity in case said entity category is apartment ((Gaeta) in at least Col 12 lines 63-Col 13 lines 1-19); 
Although Gaeta does not teach the consideration of floor level as an additional step in elements to consider for risk, the prior art does teach risk for damage of property that elements to consider in the risk analysis includes the presence of number of floors and basement.  Therefore, the prior art provides teaching that would have led one of ordinary skill in the art would have been led by one of ordinary skill in the art to arrive at the claimed invention. 
Gaeta does not explicitly teach:
wherein said at least one value of said physical parameter equaling or exceeding said predefined value selectively triggers an additional step in said method, wherein said additional step relates to receiving an additional physical value from said method, wherein said additional step relates to receiving an additional physical value from said user and/or to providing additional information said user;
in that said additional step selectively triggered by said equaling or exceeding said predefined value relates at least to said providing of said additional information to said user, in that said additional step comprises:
providing, to the user, additional information comprising an advice with respect to said physical entity, said advice comprising a technical measure related to a modification of said physical entity that lowers said risk;
in that said method further comprises the step of:
receiving, from the user, a characteristic value relating to said physical entity, said characteristic value relating to at least one of a physical surface or a number of floors characteristic of said physical entity;
...said at least one value of said physical parameter relate to a probability of flooding associated with a given physical location and an intensity of flooding over a time period
and wherein said determining of said risk is further based on said characteristic value;
providing, to the user, said reconstruction advice with respect to said physical entity, said risk being determined in context of said reconstruction advice with respect to said physical entity, said reconstruction advice comprising a technical requirement, wherein said technical requirement relates to a reconstruction instruction with respect to said building, wherein the reconstruction instruction is an instruction with respect to a foundation and/or a fire protection provision and/or a dam and/or a detection system of seismic activity:
Pershing teaches:
a plurality of values of said physical parameter indexed by corresponding geographical coordinates, wherein said value of said physical parameter is based at least in part on automatic real-time measurement of said physical parameter, said physical parameter and said at least one value of said physical parameter relate to a probability of flooding associated with a given physical location and an intensity of flooding over a time period ((Pershing) in at least para 0120, para 0134, ;
automatically determining, by said server, said risk based on at least on said entity category ((Pershing) in at least FIG. 1D; FIG. 29; Abstract; para 0005, para 0012-0015 wherein the prior art teaches risk determined based on received features about property, para 0019, para 0081 wherein the prior art teaches risk assessment include property structure, para 0084, para 0086, para 0088-0089, para 0091-0094, para 0116, para 0120, para 0134, para 0136, para 0206 wherein the prior art teaches risk rating include type of family structure);
automatically determining by said server a set of geographical coordinates of said physical entity based on said geographical address ((Pershing) in at least para 0032-0033, para 0041, para 0069);
automatically retrieving by said server at least one value of said physical parameter belonging to said physical data based on said geographical coordinates for said database ((Pershing) in at least para 0003, para 0028, para 0032, para 0064, para 0075);
in that said method comprises the further step of providing an output based on said risk to said user, said output comprising said risk and/or a risk category ((Pershing) 
in that said additional step selectively triggered by said equaling or exceeding said predefined value relates at least to said receiving of said additional physical value ((Pershing) in at least Abstract; FIG. 1D ref # 135o, para 0097, para 0098, para 0107, para 0148; claim 8);
in that, said additional step comprises:
receiving, from the user, said additional physical value being risk-indicative feature value relating to said physical entity ((Pershing) in at least para 0010, para 0029, para 0042, para 0099, para 0102), wherein said determining of said risk is further based on said risk-indicative feature value, said risk-indicative feature value relates to any of the following: a presence of a subterranean space of said physical entity, physical surface of a subterranean space of said physical entity, and/or a floor level of said physical entity in case said entity category is apartment ((Pershing) in at least para 0007-0008, para 0011, para 0016-0018, para 0024, para 0029, para 0031, para 0055, para 0069, para 0076, para 0080, para 0099, para 0102);
in that said method comprises the further step of:
providing to the user, a first and second risk value, wherein said first risk value is determined without taking into account said risk-indicative feature value, and wherein said second risk value is determined taking into account said risk-indicative feature value, for qualifying an impact of said risk-indicative feature value on said risk and allowing said user to assess said impact ((Pershing) in at least para 0029, para 0031, para 0032, para 0052, para 0063 wherein the prior art teaches a first risk ;
in that said additional step selectively triggered by said equaling or exceeding said predefined value relates at least to said providing of said additional information to said user ((Pershing) in at least Abstract; FIG. 1D ref # 135o, para 0097, para 0098, para 0107, para 0148, in that said additional step comprises:
providing, to the user, additional information comprising an advice with respect to said physical entity, said advice comprising a technical measure related to a modification of said physical entity that lowers said risk ((Pershing) in at least para 0029, para 0031, para 0032, para 0052, para 0063 wherein the prior art teaches a first risk value “fire” and risk indicative features that impact the risk);
in that said advice further comprises a first and second risk value, wherein said first risk value is determined assuming said technical measure is not implemented, and wherein said second risk value is determined assuming said technical measure is implemented, for quantifying an impact of said risk-indicative feature value on said risk and allowing said user to assess said impact ((Pershing) in at least para 0029, para 0031, para 0032, para 0052, para 0063 wherein the prior art teaches a first risk value “fire” and risk indicative features that impact the risk, para 0064-0065, wherein the prior art teaches second risk value which “flood” and teaches conditions which promote flooding and latent dangers which does not impact fire related risk; para 0085);

receiving, from the user, a characteristic value relating to said physical entity, said characteristic value relating to at least one of a physical surface or a number of floors characteristic of said physical entity((Pershing) in at least para 0007-0008, para 0011, para 0016-0018, para 0069, para 0076);
and wherein said determining of said risk is further based on said characteristic value ((Pershing) in at least para 0029, para 0031, para 0032, para 0052, para 0063 wherein the prior art teaches a first risk value “fire” and risk indicative features that impact the risk) ;
providing, to the user, said reconstruction advice with respect to said physical entity, said risk being determined in context of said reconstruction advice with respect to said physical entity, said reconstruction advice comprising a technical requirement, wherein said technical requirement relates to a reconstruction instruction with respect to said building, wherein the reconstruction instruction is an instruction with respect to a foundation and/or a fire protection provision and/or a dam and/or a detection system of seismic activity ((Pershing) in at least para 0029, para 0031, para 0032, para 0052, para 0063 wherein the prior art teaches a first risk value “fire” and risk indicative features that impact the risk, para 0064-0065, wherein the prior art teaches second risk value which “flood” and teaches conditions which promote flooding and latent dangers which does not impact fire related risk; para 0085).
Both Gaeta and Pershing are directed toward assessing risk of properties.  Pershing teaches the motivation of risk considerations applicable for property type in order to estimate the costs of the structure and teaches the motivation of determining 
Both Gaeta and Pershing are directed toward analyzing risk related to property insured.  Pershing teaches the motivation that risk is related toward the structure of the property which include elements such as floor area and number of floors.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the data gathering process for risk assessment of property of Gaeta to include information related to floors of the structure as taught by Pershing since Pershing teaches the motivation that risk is related toward the structure of the property which include elements such as floor area and number of floors.
Billman teaches:
providing, to the user, additional information comprising an advice with respect to said physical entity, said advice comprising a technical measure related to a modification of said physical entity that lowers said risk ((Billman) in at least FIG. 3A-C, FIG. 5; para 0056-0057, para 0060, para 0089);
in that said advice further comprises a first and second risk value, wherein said first risk value is determined assuming said technical measure is not implemented, and wherein said second risk value is determined assuming said technical measure is implemented, for quantifying an impact of said risk-indicative feature value on said risk and allowing said user to assess said impact ((Billman) in at least para 0030, para 0031, para 0064-0065, para 0077, para 0080-0081, para 0085);
providing, to the user, reconstruction advice with respect to said physical entity, said risk being determined in context of said reconstruction advice with response to said physical entity, said reconstruction advice comprising a technical requirement wherein said technical requirement relates to a reconstruction instruction with respect to said building, wherein the reconstruction instruction is an instruction with respect to a foundation and/or a fire protection provision and/or a dam and/or a detection system of seismic activity; ((Billman) in at least FIG. 3A-C, FIG. 5; para 0056-0057, para 0060, para 0089, para 0093-0094, para 0099);
Both Gaeta and Billman recognize that bioharzard are an insurance risk for property and that once a property risk meets a certain threshold such property is uninsurable.  Billman teaches the solution to uninsurable property because of biohazard risk by providing an analysis of the property and providing recommendations of actions that can mitigate risk reducing premiums and modifying the property so that it can be 
In reference to Claim 14:
The combination of Gaeta, Pershing and Billman discloses the limitations of independent claim 13.  Gaeta further discloses the limitations of dependent claim 14
(Currently Amended) The system according to claim 13 (see rejection of claim 13 above), 
Wherein said determining of said set of geographical coordinates based on said geographical address is performed by a positioning-related remote server different from said server and/or in that said computer-readable medium comprising said database is comprised in a physical-parameter-related remote server different from said server ((Gaeta) in at least Col 7 lines 22-37 wherein the prior art teaches a geohazard database, Col 8 lines 40-49 wherein the prior art teaches a comprehensive database which includes information including “new stories, community content, social media, and the like to build a comprehensive score 
In reference to Claim 15:
The combination of Gaeta, Pershing and Billman discloses the limitations of dependent claim 14.  Gaeta further discloses the limitations of dependent claim 15
(Currently Amended) The system according to claim 14 (see rejection of claim 14 above), 
wherein said positioning-related remote server is said physical-parameter-related remote server. ((Gaeta) in at least Col 8 lines 24-40)
In reference to Claim 18:
The combination of Gaeta, Pershing and Billman discloses the limitations of independent claim 13.  Gaeta further discloses the limitations of dependent claim 18
(Previously presented) The system according to claim 13 (see rejection of claim 13 above), 
wherein said triggering is done selectively in order to decrease both the necessary mental and physical effort of the user in determining said risk.
. 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,163,160 B1 by Gaeta et al. (Gaeta), in view of US Pub No. 2014/0195275 A1 by Pershing et al. (Pershing), in view of US Pub No. 2014/0257862 A1 by Billman et al. (Billman) as applied to claim 13 above, and further in view of US Patent No. 9,709,431 B1 by Kinney et al (Kinney)
In reference to Claim 20:
The combination of Gaeta, Pershing and Billman discloses the limitations of independent claim 13.  Gaeta further discloses the limitations of dependent claim 18.
(New) The system according to claim 13 (see rejection of claim 13 above), further comprising 
a network of sensors configured to measure flooding in an area where said physical entity is located ((Pershing) in at least Abstract; para 0003, para 0006, para 0029, para 0037, para 0049, para 0053, para 0065, para 0067, para 0070, para 0085, para 0107), ....
Pershing does not explicitly teach:
...wherein said network of sensors are used to determine said probability of damage caused by flooding.
Kinny teaches:
...wherein said network of sensors are used to determine said probability of damage caused by flooding.((Kinny) in at least Abstract; Col 1 lines 52-Col 2 lines 1-15, Col 4 lines 52-Col 5 lines 1-6, Col 13 lines 12-58, wherein the prior art discloses “water level sensor 130 to determine how the current water level and sump pump operation may reflect a likelihood that the property may experience water damage).
Both Pershing and Kinny teach utilizing sensors in order to determine actions to mitigate hazard risk.  Kinny teaches the motivation of sensors determining the likelihood of water damage in order to send alerts to mobile devices that water reduction devices such as sump pumps may be underpowered and malfunctioning and the property maybe in risk of water damage.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the sensor functions of Pershing to include sensors determining the probability of water damage as taught by Kinny since Kinny teaches the motivation of sensors determining the likelihood of water damage in order to send alerts to mobile devices that water reduction devices such as sump pumps may be underpowered and malfunctioning and the property maybe in risk of water damage.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Index Configuration in Object-Oriented Databases by Elisa Bertino is cited for teaching databases within databases.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/MARY M GREGG/Examiner, Art Unit 3697                                                                                                                                                                                                        
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697